Order entered February 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01759-CR

                                NICHOLAS DAVIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1258570-V

                                           ORDER
       We REINSTATE this appeal. By order dated February 2, 2015, we granted former

counsel’s motion to withdraw and ordered the trial court to appoint new counsel. The trial court

appointed Danny Oliphant to represent appellant in this appeal. We DIRECT the Clerk of the

Court to add Mr. Oliphant as counsel of record for appellant. This case was submitted December

16, 2014, and an opinion will issue in due course.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE